UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 June 13, 2014 Date of Report (Date of earliest event reported) Bear State Financial,Inc. (Exact name of registrant as specified in its charter) Arkansas 0-28312 71-0785261 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 900 South Shackleford Rd., Suite 401 Little Rock, Arkansas (Address of principal executive offices) (Zip Code) (501) 320-4904 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐
